UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
CASSANDRA SHIH,
                                                                                        5/4/21
            Plaintiff,
       -against-                                   18-CV-5495 (JFK) (BCM)
PETAL CARD, INC. et. al.,                          ORDER
            Defendant.

BARBARA MOSES, United States Magistrate Judge.

      For the reasons discussed on the record during the May 3, 2021 discovery conference, it is

hereby ORDERED that:

      1.    The recipients of the nonparty subpoenas that are the subject of defendants' letter-

             motions dated April 15 and April 21, 2021 (Dkt. Nos. 140, 143) shall promptly

             produce all responsive, non-privileged documents dated or created on or before

             February 15, 2019. Documents dated or created thereafter need not be produced. If

             a subpoena recipient has no responsive documents dated or created on or before

             February 15, 2019 in his possession, custody, or control, he shall promptly so state

             in writing.

      2.    If and to the extent otherwise-discoverable documents responsive to the subpoenas

             are withheld on privilege grounds, the subpoena recipients shall serve privilege

             logs, in accordance with Local Civil Rule 26.2, no later than June 7, 2021.

             Documents properly withheld pursuant to the attorney-client privilege need not be

             logged if the privileged communications (a) were between the subpoena recipient

             and the attorney(s) who later served as that recipient's counsel of record in this

             action and (b) took place on or after September 1, 2017.
3.   Pursuant to ¶ 1 of the Revised Supplemental Case Management Order dated March

     22, 2021 (Dkt. No. 137), the parties were required to substantially complete their

     document production in response to the requests for production (RFPs) then

     outstanding by May 7, 2021. On or before June 7, 2021, the parties shall serve their

     initial privilege logs, in accordance with Local Civil Rule 26.2, covering the

     documents produced through May 7. Documents properly withheld pursuant to the

     attorney-client privilege need not be logged if the privileged communications (a)

     were between the producing party and the attorney(s) who later served as that

     party's counsel of record in this action and (b) took place on or after September 1,

     2017. The Court has been informed that additional RFPs were served after the

     issuance of the Revised Supplemental Case Management Order and that the

     production of documents responsive to those RFPs will not be substantially

     complete by May 7, 2021.

4.   The status conference now scheduled for May 20, 2021 is ADJOURNED to June

     16, 2021, at 10:00 a.m.

     a.     One week prior to that date, by June 9, 2021, the parties shall file status

            letters outlining the progress of discovery to date, including any disputes

            that require judicial resolution, and may propose further revisions to the

            Case Management Order as needed. Responding letters are due no later than

            June 14, 2021.

     b.     Pending further order of the Court (after evaluation of public health

            conditions), the conference will be conducted remotely via Microsoft

            Teams. Chambers will email the required videoconferencing link to the



                                      2
              parties in advance of the conference. A publicly accessible audio line will

              be available to nonparties, including members of the public and the press,

              by dialing (917) 933-2166 and entering the code 923981331#. Nonparties

              must observe the same decorum as would be expected at an in-person

              conference, and must mute their telephone lines throughout the proceeding.

This Order resolves the motions at Dkt. Nos. 140 and 143.

Dated: New York, New York
       May 4, 2020

                                    SO ORDERED.



                                    ________________________________
                                    BARBARA MOSES
                                    United States Magistrate Judge




                                       3
